                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


R. BRADLEY VAN LANINGHAM d/b/a                       )
BRADLEY LAW GROUP and                                )
VAN LANINGHAM AND ASSOCIATES,                        )
PLLC d/b/a BRADLEY LAW GROUP,                        )
                                                     )
                              Plaintiffs,            )
                                                     )
                       v.                            )               1:16CV948
                                                     )
ALLIED INSURANCE, a Nationwide                       )
Insurance Company; AMCO INSURANCE                    )
COMPANY; DEPOSITORS INSURANCE                        )
COMPANY; and TRAVELERS CASUALTY                      )
INSURANCE COMPANY OF AMERICA,                        )
                                                     )
                              Defendants.            )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       R. Bradley Van Laningham and Van Laningham and Associates, PLLC (together,

“BLG”), a lawyer and his firm, are named defendants in a putative class-action lawsuit

currently pending before this Court, Garey, et al. v. James S. Farrin, P.C., et al., No. 1:16-cv-542

(the “underlying action”). The plaintiffs in the underlying action allege that BLG violated the

Driver’s Privacy Protection Act of 1994, 18 U.S.C. § 2721 et seq. (“DPPA”), by obtaining their

names and addresses from automobile accident reports and using that information for

marketing purposes.1



1
 The operative complaint in the underlying action was provided as an attachment to the amended
motion for summary judgment presently before the Court. (See ECF No. 70-1.)




       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 1 of 7
          BLG tendered defense of the underlying action to Travelers Casualty Insurance

Company of America (“Travelers”), which had issued a pair of general commercial liability

policies to BLG between June 2012 and June 2014 (the “Policies”).2 (See ECF Nos. 1 ¶¶ 18,

26; 21-6; 21-7.) Travelers has thus far defended BLG, but has done so “[s]ubject to a full

reservation of [its] rights, including the right to withdraw defense and to deny any indemnity

obligation under the Policies.” (ECF No. 21-8 at 1.)

          In the instant suit, BLG seeks a formal declaration that Travelers has a duty to defend

and, if necessary, indemnify it against the claims in the underlying action.3 (ECF No. 1 at 10.)

Travelers has now moved for summary judgment, arguing that the claims alleged in the

underlying action fall outside the Policies’ scope of coverage. (See ECF No. 70.) The Court

agrees and, for the reasons stated below, will grant the motion.

I.        LEGAL STANDARD

          Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The role of the court at summary judgment is not “to weigh the evidence and

determine the truth of the matter” but rather “to determine whether there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Accordingly, the court must

“resolve all factual disputes and any competing, rational inferences in the light most favorable”

to the nonmoving party. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting

Wightman v. Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)).


2
    Both of the Policies have the same material terms. (See ECF Nos. 21-6; 21-7.)
3
    On April 6, 2020, BLG voluntarily dismissed this action as to all other Defendants. (ECF No. 69.)


                                                   2


         Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 2 of 7
II.     DISCUSSION

        In North Carolina,4 the interpretation of language in an insurance policy is a question

of law for the Court. Nat’l Quarry Servs., Inc. v. First Mercury Ins. Co., 372 F. Supp. 3d 296, 302

(M.D.N.C. 2019) (quoting N.C. Farm Bureau Mut. Ins. Co. v. Mizell, 530 S.E.2d 93, 95 (N.C. Ct.

App. 2000)). “[T]he object of construing an insurance policy is to arrive at the insurance

coverage intended by the parties when the policy was issued.” Harleysville Mut. Ins. Co. v. Buzz

Off Insect Shield, L.L.C., 692 S.E.2d 605, 612 (N.C. 2010). Clear and unambiguous language

must be enforced as written. Cont’l Cas. Co. v. Amerisure Ins. Co., 886 F.3d 366, 371 (4th Cir.

2018). However, ambiguities are resolved (within reason) against the insurance company. Id.

Relatedly, provisions extending coverage are viewed liberally, whereas those excluding

coverage are construed narrowly. Harleysville, 692 S.E.2d at 612. This is in keeping with the

“well settled [rule] in North Carolina that insurance policies are construed strictly against

insurance companies and in favor of the insured.” See State Capital Ins. Co. v. Nationwide Mut.

Ins. Co., 350 S.E.2d 66, 73 (N.C. 1986).

        In deciding whether an insurer has a duty to defend, the reviewing court compares the

underlying complaint and the relevant policies side-by-side to determine “whether the events

as alleged are covered or excluded.” See Harleysville, 692 S.E.2d at 610. In the course of this

analysis, the insured must initially show that the alleged underlying facts arguably fall within


4
  As a federal court sitting in diversity, this Court is bound to apply the choice-of-law rules of the state
in which it sits. See Klaxon Co. v. Stentor Elec. Mfg. Co. Inc., 313 U.S. 487, 496–97 (1941). North Carolina
generally follows the rule of lex loci contractus, meaning “the substantive law of the state where the last
act to make a binding contract occurred, usually delivery of the policy, controls the interpretation of
the contract.” Fortune Ins. Co. v. Owens, 526 S.E.2d 463, 466 (N.C. 2000). The applicable Policies were
issued in North Carolina. (See ECF Nos. 21-6 at 2; 21-7 at 2.) Thus, the Court must interpret them
according to North Carolina law.


                                                     3


       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 3 of 7
the policy’s coverage. Kubit v. MAG Mut. Ins. Co., 708 S.E.2d 138, 147 (N.C. Ct. App. 2011).

Once that burden is met, the onus “shifts to the insurer to prove that a policy exclusion excepts

the particular injury from coverage.” Id. If the insurer is successful, the burden shifts back to

the insured to “prov[e] that an exception to the exclusion exists and applies to restore

coverage.” See Home Indem. Co. v. Hoechst Celanese Corp., 494 S.E.2d 774, 783 (N.C. Ct. App.

1998). Ultimately, “if the insurance policy provides coverage for the facts as alleged,” then

the insurer has a duty to defend; however, if the allegations are “not within, or [are] excluded

from, the coverage provided by the insurance policy,” then no such duty arises. See Harleysville,

692 S.E.2d at 611.

       Unlike the duty to defend, which hinges on the facts as alleged in the underlying

complaint, the duty to indemnify is ordinarily “measured by the facts [as] ultimately

determined at trial.” Id. at 610. That said, once the court finds that there is no duty to defend,

then it must also find that there is no duty to indemnify; if there is no coverage when the

alleged facts are accepted as true, there certainly won’t be coverage when those same facts

become subject to dispute. See Liberty Corp. Capital, Ltd. v. Delta Pi Chapter of Lambda Chi Alpha,

No. 1:09cv765, 2012 WL 3308371, at *3 (M.D.N.C. Aug. 13, 2012) (quoting Penn–America Ins.

Co. v. Coffey, 368 F.3d 409, 413 (4th Cir. 2004)); see also N.C. Farm Bureau Mut. Ins. Co., Inc. v.

Phillips, 805 S.E.2d 362, 366 (N.C. Ct. App. 2017) (“Because the duty to defend may be broader

than the duty to indemnify . . . if it fails, so too does the duty to indemnify.”).

       The underlying action asserts that BLG unlawfully obtained and used certain

“protected personal information”—allegations which, BLG contends, implicate coverage in

the Policies for “personal and advertising injury,” “bodily injury” and/or “property damage,”



                                                 4


       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 4 of 7
as those terms are defined therein. (See, e.g., ECF Nos. 70-1 ¶ 66; 72 at 8–18, 24.) However,

even assuming that the underlying action alleges these kinds of harms, an exclusion contained

in the Policies—known as the “Unsolicited Communications” exclusion—unambiguously

bars coverage.5 That exclusion states, in relevant part:

               This insurance does not apply to . . .

               “Bodily injury” or “property damage” . . . [or] “[p]ersonal injury”
               or “advertising injury” arising out of any actual or alleged
               violation of any law that restricts or prohibits the sending,
               transmitting or distributing of “unsolicited communication” . . .

               “Unsolicited communication” means any communication, in any
               form, that the recipient of such communication did not
               specifically request to receive.

(See ECF No. 21-6 at 31, 65.) The DPPA makes it generally “unlawful for any person

knowingly to . . . disclose personal information[ ] from a motor vehicle record.” See 18 U.S.C.

§ 2722. By its plain language, then, the DPPA is a statute which, per the exclusion, “restricts

or prohibits the sending [or] transmitting” of certain unwanted communications.6 Because all




5
 Travelers also asserts that a second exclusion—the “Knowing Violation of Rights” exclusion—
precludes coverage. (ECF No. 71 at 17–18.) However, because, as detailed below, the Court
concludes that the Unsolicited Communications exclusion bars coverage under the Policies, it need
not determine whether this additional exclusion applies.
6
  As the Supreme Court has explained, the DPPA is meant to address “at least two concerns over the
personal information contained in state motor vehicle records.” See Maracich v. Spears, 570 U.S. 48, 57
(2013). First, the law strives to protect against “stalkers and criminals,” who could “acquire personal
information from state DMVs” and use it to harass their victims. Id. Second, the law aims to curtail
the common practice among the States “of selling personal information to businesses engaged in
direct marketing and solicitation.” Id. Both of these animating purposes bolster the Court’s
conclusion that the Unsolicited Communications exclusion applies: whether from a stalker or a
marketer, the DPPA is intended to prevent “unsolicited communications,” among other misuses of
personal information.


                                                  5


       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 5 of 7
of the allegations against BLG in the underlying complaint “arise out of” alleged violations of

the DPPA, this exclusion operates as a bar to coverage.

        The Western District has twice considered the applicability of comparable exclusions

in coverage disputes involving the same or similar underlying actions as in this case. See

Hartford Cas. Ins. Co. v. Gelshenen, 387 F. Supp. 3d 634, 642 (W.D.N.C. 2019); Hartford Cas. Ins.

Co. v. Greve, No. 3:17CV183-GCM, 2017 WL 5557669, at *5 (W.D.N.C. Nov. 17, 2017). The

exclusions at issue in those cases precluded coverage for injuries stemming from the violation

of “[a]ny statute . . . that prohibits or limits the sending, transmitting, or communicating or

distribution of material or information.” See, e.g., Greve 2017 WL 5557669, at *4. In both

instances, the court concluded that the exclusions barred coverage because “violations of the

DPPA come directly within [their] scope[s].”7 The same is true here.

        BLG argues that the Unsolicited Communications exclusion is inapplicable because the

“crux of the issue in the underlying action” is whether the underlying defendants improperly

“obtain[ed]” and “use[d]” protected information, (see ECF No. 72 at 19–20)—conduct that

the DPPA prohibits separately and distinctly from “disclos[ure],” see 18 U.S.C. § 2722(a).

However, as the Western District rightly observed, the plain language of the Unsolicited

Communications exclusion precludes all claims arising out of statutes like the DPPA,

“regardless of whether the particular violations at issue constitute improper communication

or distribution of information.” See Gelshenen, 387 F. Supp. 3d at 642.


7
  The Fourth Circuit affirmed both decisions on appeal; however, having concluded that separate
exclusions barred coverage, it opted not to consider whether the communications exclusions also
precluded coverage. See Hartford Cas. Ins. Co. v. Davis & Gelshenen, LLP, 801 F. App’x 915, 917 n.*
(4th Cir. 2019) (per curiam); Hartford Cas. Ins. Co. v. Ted A. Greve & Assocs., PA, 742 F. App’x 738, 741
n.2 (4th Cir. 2018) (per curiam).


                                                   6


       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 6 of 7
       In short, having compared the pleadings in the underlying action with the Policies, this

Court concludes—as the Western District has in nearly identical cases—that Travelers bears

no duty to defend or indemnify BLG.

       As a final matter, Travelers “respectfully requests that the Court award [it]

reimbursement of the attorneys’ fees and costs it incurred to date in defending BLG in the

[underlying action].” (ECF No. 70 at 4.) Travelers argues that, because it has no duty to

defend BLG, it would only be fair to allow it to recoup what it has already paid to defend

BLG. (See ECF No. 71 at 21–22.) Whatever its intuitive appeal, “Travelers offers no North

Carolina authority for [this] proposition,” (see ECF No. 31 at 21), and the Court has been

unable to locate a North Carolina case or statute which would support awarding an insurance

company fees for defending its insured subject to a reservation of rights. Accordingly, the

Court declines Travelers’s request for attorneys’ fees and costs.

       For these reasons, the Court enters the following:

                             ORDER AND DECLARATION

       IT IS THEREFORE ORDERED that Travelers’s Amended Motion for Summary

Judgment, (ECF No. 70), is GRANTED, and the claims against it are DISMISSED WITH

PREJUDICE.

       Further, it is DECLARED that Travelers has no duty under the Policies to defend or

indemnify BLG in connection with the underlying action, Garey, et al. v. James S. Farrin, P.C., et

al., No. 1:16-cv-542.

       This, the 24th day of June 2020.

                                             /s/Loretta C. Biggs
                                             United States District Judge


                                                7


       Case 1:16-cv-00948-LCB-LPA Document 74 Filed 06/25/20 Page 7 of 7
